ORDER
The plaintiff in this case was directed on March 20, 1980 to appear and show cause why this matter should not be remanded to the Superior Court for entry of judgment consistent with Super.R.Civ.P. 54(b). The plaintiff appeared on April 11, 1980 and showed cause why this matter should not be remanded to the Superior Court because judgment entered in the Superior Court on March 24, 1980. With leave of this court plaintiff obtained a Rule 54(b) certificate on April 11,1980. The case is therefore placed on the oral argument calendar.